             Case 1:21-cv-00654-KBJ Document 23 Filed 07/16/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 RICHARD USHER,


                    Plaintiff,

        v.                                                          Civil Action
                                                                   No. 1:21-cv-654
 UNITED STATES DEPARTMENT OF
 JUSTICE, THE UNITED STATES
 ATTORNEY GENERAL, and THE
 ASSISTANT ATTORNEY GENERAL FOR
 THE ANTITRUST DIVISION OF THE
 UNITED STATES DEPARTMENT OF
 JUSTICE,


                    Defendant.


                           MOTION TO STAY PROCEEDINGS

       For the reasons set forth in the parties’ July 16, 2021 Joint Status Update, Plaintiff Richard

Usher through undersigned counsel hereby moves this Court for a 30-day stay of all proceedings

pending his seeking post-dismissal relief before the Comptroller of the Currency, pursuant to the

ALJ’s Notice and Order Administratively Closing Case. See OCC No. AA-EC-2017-3 Notice &

Order (July 8, 2021). After 30 days, on August 16, 2021, the parties will submit another joint status

report to update the Court on next steps.

Dated: July 16, 2021                                Respectfully submitted,



                                                     /s/ J. Mark Gidley
                                                    J. Mark Gidley (Bar No. 417280)
                                                    White & Case LLP
                                                    701 13th Street N.W.
                                                    Washington, DC 20005
                                                    (202) 626-3609
                                                    mgidley@whitecase.com

                                                    Counsel for Richard Usher
